Citation Nr: 1440933	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-43 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1978.  He died in November 2008.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In April, 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

As will be addressed herein, in June 2010, the appellant elected to withdraw from appellate consideration the claim for DIC under 38 U.S.C. § 1318.  Accordingly, that claim will be formally dismissed below.

In April 2014, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the San Antonio, Texas satellite office of the RO.  A transcript of that hearing is of record.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic records storage systems does not reveal any additional evidence which is not associated with the paper claims file.  

The Board's disposition of the claim for DIC under 38 U.S.C.§ 1318 is set forth below.  The cause of death claim is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when if further action, on her part, is required.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision by the Board, the appellant withdrew from appeal her claim for entitlement to DIC under 38 U.S.C. § 1318.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to DIC under 38 U.S.C. § 1318, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal as to a claim for entitlement to DIC under 38 U.S.C. § 1318, the appellant elected to withdraw the issue from appellate consideration in June 2010.  A typewritten signed statement in effect reflecting such, dated June 21, 2010, is on file. 

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the matter of entitlement to DIC under 38 U.S.C.§ 1318. Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it must be dismissed.


ORDER

The appeal as to the claim for entitlement to DIC under 38 U.S.C.§ 1318, is dismissed.


REMAND

On review of the entire evidentiary record, to include arguments offered by the appellant and her representative, the Board finds that further AOJ action on the matter remaining on appeal is warranted.

During his lifetime, the Veteran had not established service connection for any disability.  

The Veteran died on November [redacted], 2008.  He has a death certificate, with an amendment to the death certificate, signed by the same physician.  The first death certificate dated November 6, 2008 lists the immediate cause of death as renal cancer.  The amendment to the death certificate signed December 9, 2008 lists the immediate cause of death as metastatic lung cancer as a consequence of renal cell cancer with metastasis to bone and lung.

The appellant and her representative have raised several theories of entitlement for service connection for the cause of the Veteran's death, all of which are deemed as part of the appeal regardless of when been raised in the record.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).  The Board must also consider all reasonably raised service connection theories even if not specifically raised by the claimant.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).

The appellant contends that Veteran served in Vietnam and his death is due to lung cancer due to Agent Orange exposure.  She also contends that the Veteran's lung cancer and renal cancer are two separate entities and that the lung cancer did not metastasize from the renal cancer.  The appellant alternatively contends that the Veteran was exposed to asbestos while serving aboard the Naval Vessel as an aircraft mechanic and that such exposure resulted in the Veteran's renal cancer.

The Board notes that the Veteran filed an original claim for service connection for lung cancer as secondary to herbicide exposure on August 15, 2008, and such was pending at the time of his death on November [redacted], 2008.  A February 2012 rating decision denied service connection for lung cancer, in part, because the AOJ was unable to confirm that the Veteran served within the land borders of the Republic of Vietnam.  Indeed, the Service Department documented that the Veteran was attached to the Reconnaissance Attack Squadron 6, a unit that was assigned to the U.S.S. America, and the unit was credited with Vietnam service on several dates; however, there was no conclusive proof of in-country service.  

The appellant contends that the Veteran served on more than one Naval Vessel, and that VA failed to properly develop in-country service and that the Veteran should be given the benefit of the doubt because he received the Vietnam Campaign Medal.  In support of her contentions, the appellant submitted several letters the Veteran wrote to his parents while on active duty that described his visits to Vietnam.  Furthermore, in an August 2008 statement in support of his claim, the Veteran indicated that he did set foot in Vietnam.  He indicated that his military occupation specialty as an aircraft mechanic often took him ashore to attend to aircraft on land.  

As noted, the Veteran's cause of death was listed as metastatic lung cancer as a result of renal cancer.  The February 2012 rating decision also denied service connection for lung cancer because the Veteran's lung cancer was not the original site of the Veteran's cancer.  As noted above, the appellant contends that the lung cancer is a separate entity from the renal cancer.  The Board notes, however, in a May 2008 discharge summary, the final diagnoses included, among others, malignant neoplasm of the kidney and secondary malignant neoplasm of the lung.  Further, an undated correspondence from the Veteran's treating private provider notes that the Veteran had a renal carcinoma with metastatic disease to his lungs and then later to his bones.

Even if the Board was to concede that the Veteran had in-country Vietnam service, and, thus, is presumed to have been exposed to Agent Orange, presumptive service connection refers to the primary cancer site and not the sites where the cancer has metastasized. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).  Metastasis is defined as "the transfer of disease from one organ or part to another not directly connected with it.  It may be due either to the transfer of pathogenic microorganisms . . . or to transfer of cells, as in malignant tumors." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1023 (28th ed. 1994).

As for the second theory of entitlement presented-that the Veteran's renal cancer was due to asbestos exposure-as noted, the Veteran's service personnel records document that the Veteran served on the U.S.S. America.  His DD 214 indicates that he served as an Aircraft Mechanic.  The VA Adjudication Procedure Manual provides that the manufacture and servicing of friction products, such as clutch facings and brake linings, is a major occupation involving exposure to asbestos.  See M21-1MR, Part IV.ii.2.C.9.f.  Given the foregoing, the Board concedes the Veteran's likely exposure to asbestos during service and finds that the claim must be remanded to obtain an opinion.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim under 38 U.S.C.A. § 5103A(a).  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under this standard, VA is only excused from providing assistance, such as an examination, "'when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed.Cir.2008) (quoting 38 U.S.C. § 5103A(a)(2) ).

Prior to undertaking appropriate action to obtain the requested medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.
Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses have been associated with the claims file, arrange to obtain an opinion from an appropriate VA physician that addresses the etiology of the Veteran's terminal renal cancer.

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to, and be reviewed by, the designated physician.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin, to include asbestos exposure therein, caused, or contributed substantially or materially to cause, the Veteran's death.  

The examiner is instructed that Veteran's likely in-service exposure to asbestos has been conceded. In rendering the requested opinion, the physician should specifically comment upon the likelihood and extent to which the Veteran's terminal renal cancer may have been due to the in-service asbestos exposure.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


